Citation Nr: 1510656	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right carpal tunnel syndrome with surgical scar, to include secondary to residuals of total fusion of the right wrist.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to June 1997.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was certified to the Board by the Columbia, South Carolina RO.  

In October 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.  During the hearing, the Veteran submitted additional evidence and waived initial RO review of the new evidence.  Thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The most probative evidence of record relates the Veteran's right carpal tunnel syndrome to residuals of a total right wrist fusion with scarring. 


CONCLUSION OF LAW

Right carpal tunnel syndrome is proximately due to residuals of a total right wrist fusion with scarring.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Analysis

The Veteran contends his right carpal tunnel syndrome is related to his service connected residuals of a total right wrist fusion with scarring.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  Any increase in severity of a non-service-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.  

A review of VA treatment records shows the Veteran underwent total right wrist fusion surgery in October 2003.  He was later diagnosed with carpal tunnel syndrome of the right palm in 2009.  In a September 2010 orthopedic surgery note, the treating physician opined the Veteran's history of a wrist fusion may be contributing to his carpal tunnel symptoms. He then underwent a carpal tunnel release surgery. 

At a December 2010 VA examination, the examining physician assistant concluded the Veteran's carpal tunnel syndrome, scar and right wrist arthritis were aggravated by the right wrist fusion.  The examiner then stated he was unable to separate the degree of aggravation without resorting to mere speculation.

At an October 2014 private orthopedic examination, the examiner concluded that based on the Veteran's reported history, it was reasonable to assume his carpal tunnel syndrome was related to his previous injury.

After reviewing the evidence of record, the Board finds the weight of the evidence links the Veteran's right wrist carpal tunnel syndrome with his service-connected residuals of a total right wrist fusion with scarring.  The Board notes that although the December 2010 VA examiner was unable to determine the degree of aggravation without resorting to mere speculation, that does not discredit the fact that there is a relationship between the Veteran's service connected fusion and his carpal tunnel syndrome.  Furthermore, the October 2014 private opinion provided additional evidence in support of the claim.  As such, entitlement to service connection for right carpal tunnel syndrome secondary to residuals of total right wrist fusion with scarring is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right carpal tunnel syndrome secondary to residuals of total right wrist fusion with scarring is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


